Title: To Alexander Hamilton from William Ellery, 1 April 1794
From: Ellery, William
To: Hamilton, Alexander



Colles Offe. Port of Newport [Rhode Island]Apl. 1st. 1794
Sir,

On the 29th. of March last in the Afternoon I received your letter of the 26th. of the same month inclosing the Resolution of Congress laying an Embargo &c. As by the words of the Resolutn. the Embargo is laid on all ships and vessels in the Ports of the United States, whether already cleared out or not bound to any foreign port or place I apprehend that it comprizes foreign vessels bound to any foreign ports or places which may put into any of the Ports of the United States.
In your letter you observe “It is understood that this is not to interfere with the usual proceedings in the cases of vessels in the coasting Trade or Fisheries, except that the surrender of a License in order to the proceeding on a foreign voyage is not to be received.” The prevention of our Vessels from going to foreign ports I conceive to be the main object of government and thence I conclude that Permits are not to be granted to Vessels licensed for the whale or cod fishery to touch and trade at foreign Ports or Places. Please to inform me whether my opinions in both these respects is right, or either of them. I have heard that the Express who brought your Letter, brought also letters to the Collectors eastward of this District from the Secry at War. I have not received any letter from him; nor Instructs. from the President of the United States for carrying the said Resolution into effect.
I am Sir, yr. most obedt. servt.

Wm Ellery Colle
A Hamilton EsqrSecry Treasury

